

115 HR 3104 IH: Food Deserts Act of 2017
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3104IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Carson of Indiana introduced the following bill; which was referred to the Committee on AgricultureA BILLTo direct the Secretary of Agriculture to make grants to States to support the establishment and
			 operation of grocery stores in underserved communities, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Food Deserts Act of 2017. 2.Grant program to establish grocery stores in underserved communities (a)Establishment of grant programThe Secretary shall establish a program to provide capitalization grants to States for the purpose of establishing revolving funds to support the establishment and operation of grocery stores in underserved communities.
 (b)AdministrationA State receiving funds under this Act shall administer the revolving fund of the State through an instrumentality of the State with such powers and limitations as may be required to operate such fund in accordance with the requirements of this Act.
 (c)Projects and activities eligible for assistanceAmounts in a revolving fund shall be used for the purpose of making loans— (1)to open a grocery store in an underserved community, except that such loan may not be used for the purpose of new construction;
 (2)to support the operations of an existing grocery store in an underserved community; (3)to facilitate the fair market value purchase of an existing grocery store in an underserved community; or
 (4)to support the operations of a program participant that is located in a community that would be an underserved community if the program participant was not located in such community.
				(d) Grocery stores eligible for assistance
 (1)Required criteriaA State receiving a capitalization grant under this Act may only make a loan from the revolving fund of the State to an entity that the State determines—
 (A)is a grocery store or will be a grocery store after opening; (B)emphasizes or will emphasize unprocessed, healthful foods;
 (C)provides or will provide a variety of raw fruits and vegetables; (D)provides or will provide staple foods;
 (E)has a plan to keep such foods in stock to the extent possible; (F)charges or will charge prices at or below market averages;
 (G)either— (i)is sufficiently qualified to operate a grocery store; or
 (ii)at the time of such application, has existing partnerships with organizations that provide technical assistance on business operations of food services; and
 (H)will match no less than 20 percent, from non-Federal funds, of the amount of such loan. (2)Priority criteriaA State shall prioritize an application for a loan from the revolving fund of the State from an entity that the State determines—
 (A)hires or plans to hire workers who reside within the underserved community that would be served by the entity;
 (B)provides or plans to provide classes or other educational information about a healthful diet; (C)sources or plans to source food from local urban farms and gardens;
 (D)does not or will not sell alcohol or tobacco products; or (E)demonstrates existing supply chain relationships in the grocery industry.
 (e)ApplicationAn entity that desires a loan from a revolving fund of a State shall submit an application to the State at such time, in such manner, and containing such information as the State may require.
			(f)Loan conditions
 (1)In generalA loan distributed from a revolving fund by a State may be used by a program participant only for the purposes specified in subsection (c).
 (2)Interest ratesA loan distributed by a State from a revolving fund shall be made at or below market interest rates, including an interest free loan, at terms not to exceed the lesser of 30 years or the projected useful life (as determined by the State) of the project to be financed with the proceeds of the loan.
 (3)Structure of loanA loan may be distributed from a revolving fund by a State to a program participant in— (A)a lump sum; or
 (B)in multiple distributions over a period of years, if the State determines multiple distributions are necessary to carry out the project.
 (4)Loan amountA State may not provide a loan to a program participant from the revolving fund of the State in a fiscal year that exceeds 10 percent of the amount available from the fund for making distributions in that fiscal year.
 (5)PaymentsAnnual principal and interest payments on a loan received from a revolving fund of a State shall commence not later than 1 year after the loan is disbursed to the program participant and all loans will be fully amortized upon the expiration of the term of the loan.
 (6)Revenue for repaymentA program participant shall establish a dedicated source of revenue for repayment of a loan received from a revolving fund of a State.
 (7)Crediting revolving fundA revolving fund of a State shall be credited with all payments of principal and interest on all loans made from the revolving fund.
 (g)Administration costsA State shall charge a program participant an administrative fee of not more than 4 percent of the loan amount. The State shall use the fees to administer the revolving fund and conduct administration activities under this Act.
 (h)Technical assistanceThe Secretary shall provide technical assistance to program participants to assist with sourcing of food, food storage, and other operational requirements.
 (i)BankruptcyIn the case of the bankruptcy of a program participant, amounts owned on a loan from a revolving fund shall be afforded precedence over other debt.
 (j)Change in underserved statusIn the case of a community that qualified as underserved during a period in which loans were made by a State pursuant to this section and no longer qualifies as underserved, recipients of loans under this section in such community—
 (1)shall not be eligible for further loans under this section; and (2)may not have their loan agreements altered.
 (k)Grocery store earningsEarnings of a nonprofit organization or municipally owned program participant that are attributable to a loan received from a revolving fund of a State shall be used for reinvestment into the program participant or to support the continuity of operations of the program participant.
			3.Capitalization grants to fund State revolving funds
 (a)Eligibility of State for capitalization grantTo be eligible for a capitalization grant, a State shall— (1)establish a revolving fund that complies with the requirements of this Act; and
 (2)establish a process for applications and criteria for making loans from the revolving fund, subject to the requirements in section 2(d).
 (b)Upon receipt of capitalization grantUpon the receipt of a capitalization grant, a State shall deposit such capitalization grant into the revolving fund of the State.
 (c)DistributionFor a fiscal year, the Secretary shall apportion amounts made available for capitalization grants under this section among the States eligible under subsection (a) in the ratio that—
 (1)the population of underserved communities in each State eligible under subsection (a), bears to (2)the population of underserved communities in all States eligible under subsection (a).
 4.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $150,000,000 for fiscal year 2018. 5.DefinitionsIn this Act:
 (1)Capitalization grantThe term capitalization grant means a grant made to a State under the program. (2)Healthful foodThe term healthful food means food that reflects the most recent Dietary Guidelines for Americans.
 (3)Grocery storeThe term grocery store means a retail store that derives income primarily from the sale of food for home preparation and consumption.
 (4)ProgramThe term program means the program described in section 2(a). (5)Program participantThe term program participant means an entity that has received a loan under the program.
 (6)Revolving fundThe term revolving fund means a fund established by a State for use as a depository for a capitalization grant. (7)SecretaryThe term Secretary means the Secretary of Agriculture.
 (8)Staple foodThe term staple food has the meaning given the term in section 243(b) of the of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6953(b)).
 (9)StateThe term State means States of the Union, the District of Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Northern Mariana Islands.
 (10)Underserved communityThe term underserved community has the meaning given the term in section 310B(g)(9)(A) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(9)(A)).
			